Citation Nr: 1537795	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  08-21 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as chronic obstructive pulmonary disease (COPD), to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1985 to February 1988, and subsequent service with the Army National Guard.  He served a second period of active duty from October 2004 to December 2005.

This matter came before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in March 2011.  A transcript of the hearing has been associated with the claims file.

The Board remanded the instant claims in September 2011 and June 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran currently has a respiratory disability.


CONCLUSION OF LAW

A respiratory disability was not incurred in active duty service.  38 U.S.C.A. §§ 1110 , 1111, 5107 (West 2014); 38 C.F.R. § 3.102 , 3.303, 3.307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, this matter was most recently remanded by the Board in April 2014.  The Board instructed the RO to: (1) obtain updated VA treatment records, specifically from the Saginaw VAMC; (2) obtain a medical opinion regarding the Veteran's claimed respiratory disability; and (3) readjudicate the issue.

VA associated updated VA treatment records with the file, obtained an appropriate May 2014 medical opinion, and readjudicated the matter in a November 2014 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was advised by a February 2007 letter of the evidence and information necessary to substantiate his claim and the responsibilities of the Veteran and VA in obtaining such evidence.  Thus, notice was provided prior to the July 2007 rating decision on appeal, and as a result VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination for his claimed respiratory condition in November 2011.  A May 2014 addendum opinion was also provided.  The Veteran has not argued, and the record does not reflect, that the November 2011 examination May 2014 addendum opinion, when viewed together, are inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provides a well-reasoned and adequately supported opinion. 

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issue on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran related in great detail why he believed he was entitled to service connection for a respiratory disability in this appeal.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claim and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran was also afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims. Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III. Service Connection

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran currently asserts that he suffers from a respiratory condition, which is a result of his active duty military service.  The Veteran filed his claim in October 2006.

Following a review of the Veteran's claims file, the May 2014 VA examiner concluded that that Veteran did not have a current respiratory disability, or have a respiratory disability during the period on appeal.  The examiner explained that:

Veteran was not seen for nor treated for a lung condition
while no active duty military service except for acute bronchitis 12/11/04.  This was treated and resolved. After service, at times veteran has had subjective complaints of shortness of breath. PFT in 2006 showed minimal obstructive pattern but also restrictive pattern. The restrictive pattern was attributed to obesity and deconditioning which can lead to restrictive lung patterns but are not a lung condition itself. Although there was minimal obstructive pattern, this was not reproducible on other PFT tests.  Also one chest x-ray in 2007 was suggestive of COPD but this was again not reproducible on subsequent chest x-rays or a CT of the chest which is more diagnostic. Therefore this obstructive pattern resolved or was temporary.
Veteran's restrictive component as seen on PFT has also resolved as his last PFT in 2011 was normal. Since December 2005 out of 31 visits to his primary
care provider he has only mentioned lung symptoms 9 times.  Also it is noted recent entries over the past few years by his primary care provider was negative for shortness of breath/dyspnea.  He is not being currently treated for a lung condition. Therefore, veteran does not have a chronic lung condition from December 2005 to present.  Veteran has a diagnosis of anatomically and physiologically normal lungs. There is no nexus to military service.


The November 2011 VA examiner had similarly concluded that the Veteran did not have a current respiratory disability, stating that the Veteran had "anatomically and physiologically normal lungs."  However, as noted in the Board's April 2014 remand, did not address the conflicting medical evidence of record.

Here the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, and has not had such disability at any time during the claims period.  Likewise, the weight of the evidence shows that he has not had such disability at any time during the course of the appeal.  As a result, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for a respiratory condition must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

The Board notes the various notations in the Veteran's treatment records, suggesting a possible respiratory condition, but finds the May 2014 examiner's analysis addressing this conflicting medical evidence to be highly probative 

In reaching this conclusion, the Board has no reason to question that the Veteran experiences subjective symptoms of respiratory issues.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In fact, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the presence of a respiratory disability is not subject to lay diagnosis.  While some symptoms may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

Thus, to the extent that the Veteran and his representative have asserted that he currently has a respiratory disability, they are not sufficient in this instance and are outweighed by other probative evidence of record, specifically the opinion of a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
In light of the foregoing, the Board concludes that the preponderance of the evidence establishes that a respiratory disability has not been present at any time during the pendency of this claim.  Therefore, there is no valid claim of service connection for such disability.  See Brammer, supra.


ORDER

Entitlement to service connection for a respiratory disability, claimed as chronic obstructive pulmonary disease (COPD), to include as due to an undiagnosed illness is denied.


____________________________________________
W.H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


